                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:15-cr-122-MOC

 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
                                              )
 v.                                           )                          ORDER
                                              )
 KEVIN MONTRICE DOUGLAS,                      )
                                              )
                 Defendant.                   )



       THIS MATTER is before the court on defendant’s Motion for Early Termination of

Probation/Supervised Release.

                                         ORDER

       IT IS HEREBY ORDERED that the government as well as defendant’s supervising

officer shall respond to defendant’s Motion for Early Termination of Supervision (#143) within

14 days.



                                                  Signed: February 24, 2021




           Case 3:15-cr-00122-MOC Document 144 Filed 02/24/21 Page 1 of 2
Case 3:15-cr-00122-MOC Document 144 Filed 02/24/21 Page 2 of 2
